DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 17 February 2021.  Claims 1-15 are pending.  Claims 1, 6, and 11-15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to claims 11-15 are sufficient to overcome the prior rejection under 35 USC 101.  The prior rejection under 35 USC 101 with respect to claims 6-10 have been withdrawn in light of the arguments of page 6.
Applicant argues with respect to the Trenholm reference on pages 7 and 8 of the remarks, specifically that Trenholm fails to disclose “obtaining a deep learning assignment submitted by a user in a web UI manner”.  Applicant argues that sensor data of Trenholm is not sent to the deep learning network by a web UI, and the disclosed web-based dashboard for use in managing or provisioning projects is not analogous to the claimed “submitting” of a deep learning assignment.  The examiner respectfully disagrees.  The limitation at issue is “obtaining a deep learning assignment submitted by a user in a predetermined manner, the predetermined manner comprising a web User Interface UI manner”.  Through the act of managing and provisioning projects over a web-based dashboard, as disclosed in ¶ 0064, Trenholm allows for the providing of parameters related to the application of a deep learning neural network.  For example, at ¶ 0009. Trenholm discloses “linking the client system to a network 
Applicant’s further arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, with specific respect to the newly amended limitations.

Claim Rejections - 35 USC § 112
1. New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claims 1, 6, and 11 recite the newly amended limitations: 
wherein the deep learning assignment is submitted by the user by submitting at least some of the following parameters:
the number of cores of the CPU needed by the assignment;
the number of cores of the GPU needed by the assignment;
a size of the memory needed by the assignment;
a name of a designated assignment;
a log address;
a mounting path in the assignment; and
a command for the user to run the assignment.

	In support of the amendment, Applicant cites to ¶ 0045-0062 of published US Application 2019/0114527 A1, which correspond to page 5, line 12 through page 6, line 22 of the instant specification.  The disclosure fails to support the limitation “wherein the deep learning assignment is submitted by the user by submitting at least some of the following parameters” (emphasis added).  The cited portions of the specification disclose that “the user may fill the above parameters on the web page, and then click a submit button on the web page to submit the deep learning assignment”.  The examiner contends that “the above parameters” refers to all of the recited parameters, and not “at least some” of the parameters.  The examiner has failed to locate any relevant portions of the specification which adequately support the amended limitations.  As a result, the newly amended limitations are considered new matter, and the specification fails to 

2. Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6, and 11 recite the newly amended limitation “wherein the deep learning assignment is submitted by the user by submitting at least some of the following parameters” (emphasis added).  The term “at least some of” fails to definitively establish the lower limit of the number of parameters to be included in the submission, as it is unclear how many parameters amount to “some”.  Dependent claims 2-5, 7-10, and 12-15 fail to cure the deficiencies of independent claims 1, 6, and 11, and as a result are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. (US Publication 2016/0034809 A1), hereinafter Trenholm, in view of Rose et al. (US Publication 2016/0321559 A1), hereinafter Rose.

	Regarding claim 1, Trenholm discloses a deep learning assignment processing method (applying a deep learning neural network to data in a system , at ¶ 0008), wherein the method comprises: 
obtaining a deep learning assignment submitted by a user in a predetermined manner (an engine or engines for providing cloud based application services is disclosed at ¶ 0063-0064; the services include the use of deep learning networks, at ¶ 0087), the predetermined manner comprising: a web User Interface UI manner (virtual machine monitor projects may be managed or provisioned through a web-based dashboard, at ¶ 0064.  See further ¶ 0009);
submitting the deep learning assignment to a deep learning system so that the deep learning system runs the deep learning assignment (virtual machine monitor projects may be managed or provisioned through a web-based dashboard, at ¶ 0064.  See further ¶ 0009).

the number of cores of the CPU needed by the assignment;
the number of cores of the GPU needed by the assignment;
a size of the memory needed by the assignment;
a name of a designated assignment;
a log address;
a mounting path in the assignment; and
a command for the user to run the assignment.
Rose discloses systems and methods for using a quantum processor to analyze data via Hierarchical Deep Learning, similar to the deep learning of Trenholm.  Furthermore, Rose discloses allowing the modification of deep learning parameters through a graphical user interface (¶ 0366), the parameters including at least a “number of cores you wish to run on” (¶ 0411), a “Run-_Name” (¶ 0416-0417), and allows for a command to run the assignment (¶ 0344).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the deep learning systems and methods of Trenholm to include the particular parameter definitions of Rose.  One would have been motivated to make such a combination for the inherent advantage of allowing user customization of software such that greater control is enabled.

Regarding claim 2, Trenholm discloses the method according to claim 1, wherein the predetermined manner further comprises:
a Command-Line Interface CLI manner;


Regarding claim 3, Trenholm discloses the method according to claim 1, wherein the submitting the deep learning assignment to a deep learning system comprises:
performing parameter parsing for the deep learning assignment and submitting assignment information at least including a parsing result to the deep learning system (a scene parser may be used to isolate information content, at 0072, for use in the deep learning system, at ¶ 0087).

Regarding claim 4, Trenholm discloses the method according to claim 1, wherein the method further comprises:
presenting a deep learning assignment management interface for the user so that the user manages the submitted deep learning assignment (virtual machine monitor projects may be managed or provisioned through a web-based dashboard, at ¶ 0064).

Regarding claim 5, Trenholm discloses the method according to claim 4, wherein the managing comprises stopping, deleting, and viewing a state (a runtime API may be used to create, read, update and delete portions of the existing project, at ¶ 0101 and 0105).

	Claims 6-10 and 11-15 are directed towards a computer device and a non-transitory computer-readable storage medium encompassing a scope analogous to claims 1-5, respectively.  As such, claims 6-15 are rejected for the reasons of claims 1-5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145